

117 HR 758 IH: Vaccinate Americans, Not Terrorists Act
U.S. House of Representatives
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 758IN THE HOUSE OF REPRESENTATIVESFebruary 3, 2021Mrs. Hinson (for herself, Ms. Stefanik, Mr. Smith of Missouri, Mr. Bilirakis, Mr. Crawford, Mr. Cline, Mr. Jackson, Mr. DesJarlais, Mr. Posey, Mr. Weber of Texas, Mr. Bishop of North Carolina, Mrs. Boebert, Mr. Davidson, Mr. Carter of Georgia, Mr. Keller, Mr. Cawthorn, Mr. Baird, and Mrs. Bice of Oklahoma) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo limit the availability of COVID–19 vaccines for certain individuals detained at United States Naval Station, Guantanamo Bay, Cuba, and for other purposes.1.Short titleThis Act may be cited as the Vaccinate Americans, Not Terrorists Act.2.Limitation on COVID–19 vaccine for certain individuals detained at United States Naval Station, Guantanamo Bay, Cuba(a)Limitation for individuals detainedNo Federal Government entity may provide a COVID–19 vaccine to an individual detained in the custody or under the control of the Department of Defense pursuant to the law of war or a proceeding under chapter 47A of title 10, United States Code, at United States Naval Station, Guantanamo Bay, Cuba, if—(1)there is any outstanding request from a State to the Federal Government for the COVID–19 vaccine;(2)there is any outstanding request from a State to the Federal Government for pandemic relief relating to COVID–19; or(3)any member of the Armed Forces (including the reserve components) performing active service who intends to receive the COVID–19 vaccine has not yet received such vaccine.(b)DefinitionsIn this section:(1)The term COVID–19 vaccine means any vaccine approved or authorized by the Food and Drug Administration for the corornavirus disease 2019 (COVID–19).(2)The term State includes each of the several States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.